DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6, 7, and 10-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/039,127 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed differences are obvious. While claim 11 of the reference application does not recite a computer, using a computer, processor, memory, and computer readable-media to perform the claimed method would have been obvious in order to automate the claimed steps. As to the claimed data points at a sampling frequency, the “profile of the non-linear chirp signal” would suggest to one of ordinary skill in the art the “profile” would be data of a conventional characterization of a chirped signal of frequency with respect to time.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application 17/039,1634
Reference Application 17/039,127
1. A computer-implemented method for linearizing a signal of a light detection and ranging (LiDAR) sensor, the method comprising:
11. A method for linearizing an non-linear chirp signal of a light detection and ranging (LiDAR) system,
receiving a portion of a non-linear chirp signal;
receiving the portion of the non-linear chirp signal
sampling the portion of the non-linear chirp signal at a sampling frequency to generate data points corresponding to the portion of the non-linear chirp signal;
obvious. Also “the profile of the non-linear chirp signal is  constructed based on frequency of the portion of the non-linear chirp signal” (claim 15)
generate a profile of the non-linear chirp signal based on the data points; and
constructing a profile of the non-linear chirp signal based on the portion of the non-linear chirp signal received from the fiber optic ending;
linearizing the non-linear chirp signal based on the profile of the non-linear chirp signal.
linearizing the non-linear chirp signal based on the best fit curve



2. The computer-implemented method of claim 1, wherein the non-linear chirp signal is transmitted by the LiDAR sensor to an environment associated with the LiDAR sensor and the portion of the non-linear chirp signal is diverted from the non-linear chirp signal before the non-linear chirp signal is transmitted (claim 11: “diverting a portion of the non-linear chirp signal to an fiber optic ending, wherein the non-linear chirp signal is to be emitted by the LiDAR sensor to detect an object in an environment;”)

3. The computer-implemented method of claim 2, wherein the portion of the non-linear chirp signal is diverted into a fiber optic ending associated with the LiDAR sensor and the fiber optic ending reflects the non-linear chirp signal (claim 11: “receiving the portion of the non-linear chirp signal reflected from the fiber optic ending…the portion of the non-linear chirp signal received from the fiber optic ending”).

4. The computer-implemented method of claim 3, wherein the fiber optic ending comprises a fiber optic cable terminated by a reflector (claim 12: “The method of claim 11, wherein the fiber optic ending comprises a fiber optic cable terminated by a reflector.”), and wherein the fiber optic cable has a cable length corresponding to a maximum detection range of the LiDAR sensor (claim 14: The method of claim 12, wherein the fiber optic cable has a length equals to at least a distance the non-linear chirp signal is expected to travel in the environment.”).

6. The computer-implemented method of claim 1, wherein generating the profile of the non- linear chirp signal based on the data points comprises: generating a best fit curve associated with the non-linear chirp signal based on the data points; and determining an equation for the best fit curve (claim 16: “The method of claim 11, wherein the best fit curve comprises at least one of an exponential curve, a polynomial curve, a logarithmic curve, or a combination of the exponential curve, the polynomial curve, and the logarithmic curve.”).

7. The computer-implemented method of claim 6, wherein generating the best fit curve associated with the non-linear chirp signal comprise: applying one or more regression analyses to the data points (claim 16: “The method of claim 11, wherein the best fit curve comprises at least one of an exponential curve, a polynomial curve, a logarithmic curve, or a combination of the exponential curve, the polynomial curve, and the logarithmic curve.”); generating error values associated with the one or more regression analyses; and selecting a regression analysis from the one or more regression analyses based on the error values (“best fit”).

10. The computer-implemented method of claim 7, wherein the one or more regression analyses include one or more of: linear regression, polynomial regression, logarithmic regression, or exponential regression (claim 16: “The method of claim 11, wherein the best fit curve comprises at least one of an exponential curve, a polynomial curve, a logarithmic curve, or a combination of the exponential curve, the polynomial curve, and the logarithmic curve.”).

11. The computer-implemented method of claim 6, wherein determining the equation for the best fit curve comprise: generating one or more equations corresponding to the one or more regression analyses; and selecting an equation from the one or more equations, the equation corresponding to the regression analysis that has least error (claim 16: “The method of claim 11, wherein the best fit curve comprises at least one of an exponential curve, a polynomial curve, a logarithmic curve, or a combination of the exponential curve, the polynomial curve, and the logarithmic curve.” “best fit”). 

12. The computer-implemented method of claim 6, wherein linearizing the non-linear chirp signal based on the profile of the non-linear chirp signal comprises: determining a time at which the non-linear chirp signal transmitted by the LiDAR sensor is detected by the LiDAR sensor (claim 18: “determining time at which the non- linear chirp signal is received by the LiDAR sensor.”); and substituting the time into a variable associated with the equation (claim 19, which depends from claim 18: “substituting the time at which the non-linear chirp signal is received into the best fit curve”).

13. A system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform a method comprising: receiving a portion of a non-linear chirp signal; sampling the portion of the non-linear chirp signal at a sampling frequency to generate data points corresponding to the portion of the non-linear chirp signal; generating a profile of the non-linear chirp signal based on the data points; and linearizing the non-linear chirp signal based on the profile of the non-linear chirp signal (see citations for claim 1 above; See also claim 1 of the reference application).

14. The system of claim 13, wherein determining the profile of the non-linear chirp signal based on the data points comprises: generating a best fit curve associated with the non-linear chirp signal based on the data points; and determining an equation for the best fit curve (claim 8: “wherein the best fit curve comprises at least one of an exponential curve, a polynomial curve, a logarithmic curve, or a combination of the exponential curve, the polynomial curve, and the logarithmic curve.) 

15. The system of claim 14, wherein generating the best fit curve associated with the non- linear chirp signal comprise: applying one or more regression analyses to the data points; generating error values associated with the one or more regression analyses; and selecting a regression analysis from the one or more regression analyses based on the error values (“best fit”; claim 16: “The method of claim 11, wherein the best fit curve comprises at least one of an exponential curve, a polynomial curve, a logarithmic curve, or a combination of the exponential curve, the polynomial curve, and the logarithmic curve.” “best fit”).

16. The system of claim 14, wherein determining the equation for the best fit curve comprise: generating one or more equations corresponding to the one or more regression analyses; and selecting an equation from the one or more equations, the equation corresponding to the regression analysis that has least error  (“best fit”; claim 16: “The method of claim 11, wherein the best fit curve comprises at least one of an exponential curve, a polynomial curve, a logarithmic curve, or a combination of the exponential curve, the polynomial curve, and the logarithmic curve.” “best fit”).

17. A non-transitory memory storing instructions that, when executed by one or more processors of a computing system, cause the computing system to perform a method comprising: receiving a portion of a non-linear chirp signal; sampling the portion of the non-linear chirp signal at a sampling frequency to generate data points corresponding to the portion of the non-linear chirp signal; generating a profile of the non-linear chirp signal based on the data points; and linearizing the non-linear chirp signal based on the profile of the non-linear chirp signal (see discussion for claim 1 above).

18. The non-transitory memory of claim 17, wherein generating the profile of the non-linear chirp signal based on the data points comprises: generating a best fit curve associated with the non-linear chirp signal based on the data points; and determining an equation for the best fit curve  (claim 16: “The method of claim 11, wherein the best fit curve comprises at least one of an exponential curve, a polynomial curve, a logarithmic curve, or a combination of the exponential curve, the polynomial curve, and the logarithmic curve.” “best fit”).

19. The non-transitory memory of claim 18, wherein generating the best fit curve associated with the non-linear chirp signal comprise: applying one or more regression analyses to the data points; generating error values associated with the one or more regression analyses; and selecting a regression analysis from the one or more regression analyses based on the error values (“best fit”; claim 16: “The method of claim 11, wherein the best fit curve comprises at least one of an exponential curve, a polynomial curve, a logarithmic curve, or a combination of the exponential curve, the polynomial curve, and the logarithmic curve.”).

20. The non-transitory memory of claim 18, wherein determining the equation for the best fit curve comprise: generating one or more equations corresponding to the one or more regression analyses; and selecting an equation from the one or more equations, the equation corresponding to the regression analysis that has a lowest error value (“best fit”; claim 16: “The method of claim 11, wherein the best fit curve comprises at least one of an exponential curve, a polynomial curve, a logarithmic curve, or a combination of the exponential curve, the polynomial curve, and the logarithmic curve.” “best fit”).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to a method for linearizing a signal, the method being implemented by a computer. Claim 2 recites that the signal is transmitted by a LiDAR. This LiDAR is not an element of the method. Claim 2 also does not positively recite the transmission of the signal to be implemented by the computer because claim 2 does not use a present participle  of “transmission,” (i.e. an active verb such as “transmitting”) in contrast to the use of present participles found in claim 1 (receiving…, sampling…, linearizing…). Rather, claim 2 recites “is transmitted.” An undisputable method claim has clauses that are designated by a present participle and separated with a comma (or a semicolon that includes a comma). See Credle v. Bond, 25 F.3d 1566, 1572 (Fed. Cir. 1994). Thus it is not clear if the transmission recited in claim 2 is a required step or is merely stating a desired result or conditions in which the method is performed.
The same applies to claims 3 and 4. 

Allowable Subject Matter
Claims 5, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2877